Citation Nr: 0533848	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for impotence and 
erectile dysfunction secondary to a service-connected 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post left inguinal herniorrhaphy scar, on appeal from 
an initial grant of service connection.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service in the US Army National Guard 
from June 1998 to October 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of April 2002 and July 2003 
from the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), of the Department of Veterans Affairs (VA).  The 
first rating action granted service connection for a scar and 
assigned a 10 percent evaluation.  The second decision denied 
entitlement to service connection for erectile dysfunction 
secondary to a service-connected herniorrhaphy.  

When the veteran was notified of those decisions, he appealed 
to the Board for review.  Also on appeal were the issues of 
entitlement to service connection for a low back disability 
and for a nervous disability.  The Board, in May 2004, issued 
a Decision/Remand.  In that action, the Board denied the 
veteran's request for entitlement to service connection for a 
back disability and a psychiatric disorder.  The other two 
issues were remanded to the RO via the Appeals Management 
Center (AMC) so that additional evidence could be obtained.  
That evidence has since been obtained and the claim has been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  While in service, the veteran underwent surgical repair 
of an inguinal hernia.  He has not suffered from a recurrence 
of an inguinal hernia.

3.  Although the veteran has voiced complaints involving 
erectile dysfunction, medical evidence linking these 
complaints with the veteran's military service or with a 
service-connected disability has not been presented.  

4.  The veteran has a residual scar from his left inguinal 
hernia repair.  The scar is well-healed, nontender, six 
centimeters long and 1/2 centimeter wide.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction is not proximately due to, the 
result of or aggravated by the veteran's service-connected 
left inguinal hernia repair or his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a left inguinal hernia repair, to include a 
scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Codes 7338 (2005) and 7804 (2001 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran by means of 
letters dated February 2002, August 2002, March 2003, and May 
2004, from the agency of original jurisdiction (AOJ).  The 
Board notes that a VCAA letter was sent to the veteran prior 
to the issuance of the initial AOJ decision that granted 
service connection for the residuals of the left inguinal 
hernia repair.  With respect to the other issue, a VCAA 
letter was sent to the veteran prior to the issuance of the 
initial AOJ decision that denied entitlement to erectile 
dysfunction.  The last letter was provided to the veteran by 
the AMC and it merely reiterated information that had been 
previously provided.  Nevertheless, the appropriate letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his, and the VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

Additionally, the Board notes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of May 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected scar should be assigned a higher 
rating and that his service-connected left inguinal hernia 
repair caused or resulted in the development of erectile 
dysfunction.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA on four different occasions, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  Additionally, with the issuance of the SSOC of 
February 2005, the VA again informed the veteran that if he 
had any additional information with respect to his claim, he 
was to forward said evidence to the RO/AMC for consideration.  
The VA informed the appellant that it would request records 
and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
record reflects that during the course of this appeal, the 
veteran has done just that - he has submitted evidence for 
consideration, and that evidence has been accepted/considered 
by the VA.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
record reflects that the veteran most recently underwent VA 
medical examinations in December 2004.  Those examinations 
were obtained for the specific purpose of obtaining the most 
recent findings with respect to the residuals of the left 
inguinal hernia repair and to confirm (and obtain the 
etiology) of any erectile dysfunction condition.  Given the 
foregoing, the Board finds that the RO/AMC has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  Therefore, the VA can only 
assume that no additional information or evidence will be 
forthcoming from the veteran.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claims, the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone medical examinations so that 
the VA would have a complete picture of the veteran's various 
claimed disorders.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and increased evaluations.  He 
has, by information letters, a rating decision, an SOC, and 
SSOC, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

During the veteran's period of active duty for training, he 
underwent surgery for repair a left inguinal hernia.  This 
occurred in December 1998.  Nearly fourteen years later, the 
veteran applied for VA compensation benefits for the 
residuals of the surgery.  

In conjunction with his request, the veteran underwent a VA 
medical examination in April 2002.  Prior to the exam, the 
veteran told the examiner that he was not suffering from pain 
in the area although he did stated that he sometimes had 
occasional burning and a tingling sensation in the scar area.  
The examiner discovered a five centimeter long by one 
centimeter wide well-healed scar.  It was brownish in color 
and tender upon palpation.  There was no indication that 
another hernia had developed.  

Based on the information obtained, the RO granted service 
connection for the residuals of the hernia repair via an 
April 2002 rating action.  A 10 percent evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic 
Codes 7338 and 7804 (2002).  

The veteran was notified of the decision and he submitted a 
notice of disagreement with respect to the disability amount 
that was assigned.  He complained of pain when he was driving 
along with a loss of an erection and ejaculation secondary to 
the operation.  

Following his submission, the veteran's private medical 
records were obtained.  These records were from 2002 and 
2003.  They did not, however, show treatment for the scar 
area nor did they indicate (or show treatment for) that the 
veteran was suffering from erectile dysfunction.  In other 
words, there were no tests accomplished to confirm the 
erectile dysfunction.

The veteran underwent additional VA medical examinations in 
May 2003.  At that time, it was determined that the veteran 
might have been suffering from occasional lower back pain but 
that such a condition was acute in nature.  Another examiner 
went on to state that if the veteran had an erectile 
dysfunction, it was related to his back.  The examiner did 
not insinuate or hypothesize that any erection/ejaculation 
problems the veteran was suffering therefrom was related to 
his service-connected left inguinal hernia residuals.  

Additional genitourinary and dermatological examinations were 
performed at the San Juan VA Medical Center (VAMC) in 
December 2004.  During the genitourinary exam, the veteran 
admitted that he could penetrate a vagina and that he could 
ejaculate.  Nevertheless, he complained of his ability to 
perform intercourse.  Inspection of the penis and testicles 
were within normal limits.  No hernia in the inguinal area 
was discovered.  

The examiner did note that there was a scar that measured 
from six centimeters long to 1/2 a centimeter wide in the 
inguinal area.  The scar was nontender.  Upon completion of 
the examination, the examiner stated that the veteran was not 
suffering from a genitourinary disability, disease, or 
condition related to the hernia surgery and scar.  

The dermatological examination of the scar also accomplished 
at this time noted that the scar was healed, fading, 
nontender, with no discharge, and no limitation of motion.  
The examiner concluded that there was no underlying soft 
tissue loss or damage and there was no limitation of motion 
or limitation of function as a result of the scar.  

I.  Service Connection

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b) (West 
2002), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  When 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. § 
1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. § 
1111 requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
appellant is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2005).  Active military, naval, or air service also includes 
any period of inactive-duty-for-training [INACDUTRA] during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).  ACDUTRA includes full-time duty 
performed by members of the National Guard of any State or 
the Reserves.  38 C.F.R. § 3.6(c) (2005).  INACDUTRA includes 
duty other than full-time duty performed by a member of the 
Reserves or the National Guard of any State.  38 C.F.R. § 
3.6(d) (2005).

The veteran has asserted that he now suffers from erectile 
dysfunction and that said condition is a residual of the 
surgery that was accomplished during service to repair a left 
inguinal hernia.  Despite the veteran's assertions, the 
medical evidence does not show that the veteran now suffers 
from erectile dysfunction.  The most recent VA genitourinary 
examination of the veteran was explicit in noting that the 
veteran could perform intercourse and did not need or use 
devices or medications to assist him.  

The veteran's available medical records are negative for 
complaints of or findings involving erectile dysfunction or 
ejaculation/impotence complaints.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  In this regard, the record contains an 
opinion from a VA examiner that does not diagnosis the 
veteran as having erectile dysfunction.  The Board finds the 
VA medical opinion to be probative.  The VA examiner 
carefully reviewed the medical records, examined the veteran 
and offered a basis for the opinion given.  The Board places 
great weight of probative value on the conclusions of the VA 
examiner. 

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he has difficulty in performing intercourse or that he is 
unable to have an erection.  However, he is not competent to 
say that he now suffers from erectile dysfunction that is 
related to either his service-connected hernia repair 
residuals or his military service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
short, although the veteran maintains that he suffers from 
erectile dysfunction that is related to his service-connected 
residuals, the preponderance of the competent medical 
evidence, as substantiated by clinical data, does not support 
his assertions.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.  The medical evidence does not 
show a relationship between the veteran's claim condition and 
his military service or his service-connected hernia 
residuals.  In fact, the medical evidence puts into question 
whether the veteran is even suffering from erectile 
dysfunction.  Hence, service connection is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2005).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
The veteran's claim is thus denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue currently 
before the Board, the appeal does stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

As noted above, the veteran's residuals from his left 
inguinal hernia repair have been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 7338 and 7304.  Under Diagnostic 
Code 7338, a noncompensable rating is assigned when an 
inguinal hernia is not operated, but remediable; and when the 
hernia is small, reducible, or without true hernia 
protrusion.  38 C.F.R. Part 4 (2005).  A 10 percent rating is 
assigned for postoperative residuals of a hernia that is 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted for small 
postoperative recurrent hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  Where there is a large postoperative 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions and not readily 
reducible, a 60 percent evaluation will be assigned.  See 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2005).

In addition, with respect to the rating criteria for 
evaluating skin disorders, during the course of this appeal, 
VA issued new regulations for the evaluation of skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The veteran was notified of 
this regulatory change in the February 2005 supplemental 
statement of the case.  Accordingly, the Board will review 
both the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

Under the old criteria for evaluating skin disorders, 
Diagnostic Code 7804, a 10 percent rating (the maximum under 
this Code) for superficial scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  In addition, under the new 
criteria for evaluating skin disorders, Diagnostic Code 7804 
allows for a 10 percent rating (the maximum allowed under 
this Code) for superficial scars painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).  Because the 
veteran has been assigned the maximum disability allowed 
under either the old or new rating criteria found at 
38 C.F.R. Part 4, Diagnostic Code 7804 (2001) and (2005), the 
Board must look at other skin disability ratings to see if 
they could be applied to this case.

The only criteria that exceeds 10 percent and is applicable 
to the veteran's disability is the criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7801 (2001) and (2005).  Under 
Diagnostic Code 7801, scars other than on the head, face, or 
neck that are deep or cause limited motion are evaluated as 
10 percent disabling for areas exceeding 6 square inches (39 
square centimeters), 20 percent disabling for areas exceeding 
12 square inches, 30 percent disabling for areas exceeding 72 
square inches, and 40 percent disabling for areas exceeding 
144 square inches.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is 
one associated with underlying soft tissue damage. 

Because the veteran does not presently have a hernia, he has 
no protrusions.  As he has no hernia, there is no need for a 
truss or belt.  Clearly, under the criteria of Diagnostic 
Code 7338, he does not meet even the criteria for a 
noncompensable evaluation.  38 C.F.R. Part 4 (2005).

The veteran does have a scar from his herniorrhaphy.  The 
veteran's scar is well-healed and there is no evidence of 
ulceration.  There is no indication on examination that the 
veteran's hernia repair scar is tender or painful.  
Additionally, there is no evidence at all that the veteran's 
hernia scar affects the function of his body in any way.  
Finally, the veteran's scar is only, using the earlier VA 
medical examination report, six centimeters by one centimer - 
six square centimeters large.  The size of the scar does not 
qualify for compensable evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 7801 (2001) and (2005).  

The residuals of the appellant's hernia repair can also be 
evaluated under the criteria set forth under 38 C.F.R. Part 
4, Diagnostic Code 8530 (2005), applicable to the 
ilioinguinal nerve.  Under this code, a zero percent 
disability rating is assigned for mild or moderate paralysis 
of the ilioinguinal nerve and a 10 percent disability rating 
for severe to complete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2005).  There is no 
evidence of any impairment of the ilioinguinal nerve as a 
residual of the hernia repair so further discussion is not 
necessary.

The medical evidence does not show any ratable residuals of 
the hernia repairs.  There is no current hernia, no nerve 
damage, and no limitation or symptomatology associated with 
the scars.  The scar is not so large that an evaluation in 
excess of 10 percent could be assigned.  The objective 
clinical evidence does not indicate that the veteran has an 
inguinal hernia or any symptomatic residuals.  Therefore, an 
evaluation in excess of 10 percent is not warranted.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left inguinal hernia repair as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
are not met.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating, 
but no higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.


ORDER

1.  Entitlement to service connection for impotence and 
erectile dysfunction secondary to a service-connected 
disability is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post left inguinal herniorrhaphy scar, on appeal from 
an initial grant of service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


